33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry White FEREBEE, Plaintiff Appellant,v.CENTRAL CLASSIFICATION BOARD;  L.M. Sander, WardenSuperintendent;  Donald R. Guillory, WardenSuperintendent, Defendants Appellees.
No. 94-6413.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1302-AM)
Barry White Ferebee, Appellant Pro Se.
Mary Christine Maggard, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Ferebee v. Central Classification Bd., No. CA-93-1302-AM (E.D. Va.  Feb. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Ferebee's complaints of being placed in protective administration fail to state a claim under Sec. 1983.   Bartholomew v. Clawson, 594 F.Supp. 1121, 1126 (E.D. Va.1984)